                                            Case 3:17-cv-04202-SI Document 37 Filed 04/24/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     RICHARD LANCE REYNOLDS,                              Case No. 17-cv-04202-SI
                                   8                     Plaintiff,
                                                                                              ORDER TO SHOW CAUSE RE.
                                   9              v.                                          FAILURE TO PROSECUTE AND
                                                                                              COMPLY WITH COURT ORDER
                                  10     J. MERENDA,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 11, 2020, the Court ordered the parties to file case management statements no

                                  14   later than April 10, 2020 to provide information needed to set a schedule for this action after the

                                  15   parties were unable to reach a settlement of the one claim that remains for adjudication. Defendant

                                  16   filed his case management statement but plaintiff did not file a case management statement and has

                                  17   not otherwise communicated with the Court in over three months. Federal Rule of Civil Procedure

                                  18   41(b) allows the Court to enter an involuntary dismissal of the action if a plaintiff fails to prosecute

                                  19   or otherwise comply with this order. Plaintiff is now ordered to show cause in writing filed no later

                                  20   than May 26, 2020, why this action should not dismissed for failure to prosecute and failure to

                                  21   comply with the March 11, 2020 order. Plaintiff is warned that, if the Court dismisses the case

                                  22   under Rule 41(b), a trial will not be held and the dismissal will be with prejudice, i.e., he will not be

                                  23   able to file a new action to pursue the claim.

                                  24          IT IS SO ORDERED.

                                  25   Dated: April 24, 2020

                                  26                                                     ______________________________________
                                                                                         SUSAN ILLSTON
                                  27                                                     United States District Judge
                                  28
